


EXHIBIT 10.7








TAX RECEIVABLE AGREEMENT
among
UCP, INC.
UCP, LLC
and
PICO HOLDINGS, INC
Dated as of July 23, 2013






TABLE OF CONTENTS






 
 
 
PAGE
 
 
ARTICLE 1
 
 
 
DEFINITIONS
 
Section 1.01.
 
Definitions
3
Section 1.02.
 
Other Definitional and Interpretative Provisions
8
 
 
 
 
 
 
ARTICLE 2
 
 
 
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT
 
Section 2.01.
 
Exchange Basis Schedule
8
Section 2.02.
 
Tax Benefit Schedule
9
Section 2.03.
 
Procedures, Amendments
9
 
 
 
 
 
 
ARTICLE 3
 
 
 
TAX BENEFIT PAYMENTS
 
Section 3.01.
 
Payments
9
Section 3.02.
 
No Duplicative Payments
10
Section 3.03.
 
Pro Rata Payments
10
Section 3.04.
 
Sufficient Funds
10


1

--------------------------------------------------------------------------------




 
 
ARTICLE 4
 
 
 
TERMINATION
 
Section 4.01.
 
Early Termination and Breach of Agreement
10
Section 4.02.
 
Early Termination Notice
11
Section 4.03.
 
Payment upon Early Termination
11
 
 
 
 
 
 
ARTICLE 5
 
 
 
SUBORDINATION AND LATE PAYMENTS
 
Section 5.01.
 
Subordination
13
Section 5.02.
 
Late Payments by UCP
13
 
 
 
 
 
 
ARTICLE 6
 
 
 
NO DISPUTES: CONSISTENCY; COOPERATION
 
Section 6.01.
 
PICO's Participation in UCP's and the Company's Tax Matters
13
Section 6.02.
 
Consistency
13
Section 6.03.
 
Cooperation
13
Section 6.04.
 
Section 754 Elections
14

 
 
ARTICLE 7
 
 
 
MISCELLANEOUS
 
Section 7.01.
 
Notices
14
Section 7.02.
 
Counterparts
14
Section 7.03.
 
Entire Agreement; No Third Party Beneficiaries
14
Section 7.04.
 
Governing Law
14
Section 7.05.
 
Severability
14
Section 7.06.
 
Successors; Assignment; Amendments; Waivers
15
Section 7.07.
 
Titles and Subtitles
15
Section 7.08.
 
Consent to Jurisdiction
15
Section 7.09.
 
Reconciliation
15
Section 7.10.
 
Withholding
16
Section 7.11.
 
Admission of UCP into a Consolidated Group; Transfers of Corporate Assets
16
Section 7.12.
 
Confidentiality
16
Section 7.13.
 
LLC Agreement
16
Section 7.14.
 
Change in Tax Law
16
Section 7.15.
 
WAIVER OF JURY TRIAL
17




2

--------------------------------------------------------------------------------




TAX RECEIVABLE AGREEMENT
among
UCP, INC.
UCP, LLC
and
PICO HOLDINGS, INC.
TAX RECEIVABLE AGREEMENT, dated as of July 23, 2013 (this “Agreement”), among
UCP, Inc., a Delaware corporation (“UCP, Inc.”), UCP, LLC, a Delaware limited
liability company (the “Company”), and PICO Holdings, Inc., a California
corporation (“PICO”). Capitalized terms used but not otherwise defined are
defined in or by reference to Section 1.01.
W I T N E S S E T H:
WHEREAS, PICO holds membership interests (“PICO Membership Interests”) in the
Company, which is treated as a partnership for United States federal income tax
purposes;
WHEREAS, UCP, Inc. is the managing member of, and holds and will hold membership
interests (“UCP, Inc. Membership Interests”) in, the Company;
WHEREAS, as a result of PICO's eventual Exchanges (as defined below) of PICO
Membership Interests (rather than transferring all of its PICO Membership
Interests in exchange for Class A Shares (as defined below)), UCP, Inc. expects
to incur significantly lower tax liabilities on an ongoing basis with respect to
the operations of the Company and its direct and indirect subsidiaries;
WHEREAS, PICO may sell certain of its Membership Interests to UCP, Inc. in
exchange for cash raised by UCP, Inc. in the IPO (the “IPO Sale”);
WHEREAS, upon admission of UCP, Inc., the Company will be treated as a
partnership for United States federal income tax purposes and will have in
effect a Section 754 Election, for each Taxable Year in which an exchange of
PICO Membership Interests for Class A Shares occurs, which election is intended
to result in an adjustment to the Tax basis of the assets owned by the Company
and such subsidiaries (solely to the extent allocated to UCP, Inc.) at the time
(each such time, an “Exchange Date”) of an exchange of PICO Membership Interests
for Class A Shares or any other deemed or actual acquisition of PICO Membership
Interests by UCP, Inc. for cash or otherwise, including the IPO Sale, if
applicable, (each such exchange or acquisition, an “Exchange”) by reason of such
Exchange and the payments under this Agreement;
WHEREAS, the income, gain, loss, expense and other Tax items of UCP, Inc., as a
member of the Company (and in respect of each of the Company's direct and
indirect subsidiaries treated as a disregarded entity or a partnership for U.S.
federal income tax purposes) may be affected by the Basis Adjustment, and the
income, gain, loss, expense and other Tax items of UCP, Inc. may be affected by
the Imputed Interest; and
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and the Imputed Interest on the
liability for Taxes of UCP, Inc.;
NOW, THEREFORE, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS


Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:


“Advisory Firm” means Deloitte and Touche LLP; or any other law or accounting
firm that is a nationally recognized as being expert in Tax matters and that is
appointed by the Board.



3

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.


“Agreed Rate” means LIBOR plus 100 basis points.


“Agreement” is defined in the preamble.


“Amended Schedule” is defined in Section 2.03(b) of this Agreement.


“Applicable Law” means, to the extent applicable to UCP, Inc., the Company or
their activities or PICO, as applicable: (a) all U.S. federal and state statutes
and laws and all statutes and laws of foreign countries; (b) all rules and
regulations (including interpretations thereof) of all regulatory agencies,
organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.


“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of (x) an Exchange or (y) the payments made pursuant to this Agreement,
in each case, under, or under the principles of, Sections 732(b) and 1012 of the
Code (in situations where, as a result of one or more Exchanges, the Company
becomes an entity that is disregarded as separate from its owner for U.S.
federal income tax purposes), or Sections 743(b) and 754 of the Code (including
in situations where, following an Exchange, the Company remains in existence as
an entity for U.S. federal income tax purposes) and, in each case, comparable
sections of state and local tax laws. Notwithstanding any other provision of
this Agreement, the amount of any Basis Adjustment (a “Basis Adjustment Amount”)
resulting from an Exchange of PICO Membership Interests shall be determined
without regard to any Pre-Exchange Transfer of such PICO Membership Interests
and as if any such Pre-Exchange Transfer had not occurred. For the avoidance of
doubt, payments under this Agreement shall not be treated as resulting in a
Basis Adjustment to the extent such payments are treated as Imputed Interest.


A “Beneficial Owner” means, with respect to a security, any Person who directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.


“Board” means the board of directors of UCP, Inc.


“Business Day” means any day, other than a Saturday or Sunday, on which
federally chartered banks in the United States are open for business.


“Change in Tax Law” is defined in Section 7.14 of this Agreement.


“Change of Control” means the occurrence of any of the following events:


 
(i)
any Person, or any group of Persons acting together that would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of 1934
or any successor provisions thereto, becomes the Beneficial Owner, directly or
indirectly, of securities of UCP, Inc. representing more than fifty percent
(50%) of the combined voting power of UCP, Inc.'s then-outstanding voting
securities; or



 
(ii)
the following people cease for any reason to constitute a majority of the number
of directors of UCP, Inc. then serving: people who, on the date of the
consummation of the IPO, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to an election of directors of UCP, Inc.) whose
appointment or election by the Board or nomination for election by UCP, Inc.'s
stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date of the consummation of the IPO or whose appointment, election or nomination
for election was previously so approved or recommended by the directors referred
to in this clause (ii); or




4

--------------------------------------------------------------------------------




 
(iii)
there is consummated a merger or consolidation of UCP, Inc. with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) members of the Board immediately prior to
the merger or consolidation do not constitute at least a majority of the board
of directors of the company surviving the merger or, if the surviving company is
a subsidiary, the ultimate parent thereof, or (y) all of the Persons who were
the respective Beneficial Owners of the voting securities of UCP, Inc.
immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than 50% of the combined voting power of the
then-outstanding voting securities of the Person resulting from such merger or
consolidation; or



 
(iv)
the stockholders of UCP, Inc. approve a plan of complete liquidation or
dissolution of UCP or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly, or indirectly, by UCP,
Inc. of all or substantially all of UCP, Inc.'s assets, other than such sale or
other disposition by UCP, Inc. of all or substantially all of UCP, Inc.'s assets
to an entity, at least fifty percent (50%) of the combined voting power of which
is owned by stockholders of UCP, Inc. in substantially the same proportions as
their voting power of UCP, Inc. immediately prior to such sale.



Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of
capital stock of UCP, Inc. immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate voting power
in an entity which owns all or substantially all of the assets of UCP, Inc.
immediately following such transaction or series of transactions.


“Change Notice” is defined in Section 6.01(b) of this Agreement.


“Class A Shares” means Class A shares of common stock of UCP, Inc.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company” is defined in the Preamble of this Agreement.


“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


“Corporation Return” means the U.S. federal and/or state and/or local Tax
Return, as applicable, of UCP, Inc. filed with respect to Taxes for any Taxable
Year.


“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of UCP, Inc., up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period. The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.


“Default Rate” means LIBOR plus 300 basis points.


“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local Tax law, as applicable, or
any other event (including the execution of an IRS Form 870-AD or similar state
or local form) that finally and conclusively establishes the amount of any
liability for Tax.


“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.


“Early Termination Notice” is defined in Section 4.02 of this Agreement.


“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.


“Early Termination Rate” means LIBOR plus 100 basis points.


“Early Termination Schedule” is defined in Section 4.02 of this Agreement.



5

--------------------------------------------------------------------------------




“Excess Payment” is defined in Section 3.01(c) of this Agreement.


“Exchange” is defined in the recitals; “Exchanged” and “Exchanging” shall have
correlative meanings.


“Exchange Asset” means each asset that is held by the Company, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange.


“Exchange Basis Schedule” is defined in Section 2.01 of this Agreement.


“Exchange Date” is defined in the recitals.


“Exchange Payment” is defined in Section 5.01 of this Agreement.


“Expert” is defined in Section 7.09 of this Agreement.


“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for income Taxes of UCP, Inc. or any consolidated group of which UCP,
Inc. is a member (or, without duplication, the Company, but only with respect to
UCP, Inc.'s pro rata share of the Company's income Tax liability for such
Taxable Year determined using the same methods, elections, conventions and
similar practices used on the Corporation Return for such Taxable Year) as would
be shown on its Tax Return (including any consolidated return in which UCP, Inc.
joins) but determined (i) using the Non-Stepped Up Tax Basis of the Exchange
Assets as reflected on the Exchange Basis Schedule, including amendments
thereto, for the Taxable Year instead of the Tax basis of the Exchange Assets
reflecting the Basis Adjustments and (ii) excluding any deduction attributable
to Imputed Interest for the Taxable Year. Hypothetical Tax Liability shall be
determined without taking into account the carryover or carryback of any Tax
item (or portions thereof) that is attributable to any Basis Adjustment or to
the Imputed Interest.


“Imputed Interest” shall mean any interest imputed under Section 1272,
Section 1274 or Section 483 or other provision of the Code and any similar
provision of state and local Tax law applicable with respect to UCP, Inc.'s
payment obligations under this Agreement.


“Interest Amount” is defined in Section 3.01(b) of this Agreement.


“IPO” means the initial public offering of Class A Shares by UCP, Inc.


“IPO Sale” is defined in the recitals.


“IRS” means the U.S. Internal Revenue Service.


“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR01 Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).


“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Operating Agreement of the Company dated as of July 23, 2013, as amended.


“Market Value” means, with respect to the Class A Shares, on any given date:
(i) if the Class A Shares are listed for trading on the NYSE, the closing sale
price per share of the Class A Shares on the NYSE, on that date (or, if no
closing sale price is reported, the last reported sale price), (ii) if the
Class A Shares are not listed for trading on the NYSE, the closing sale price
(or, if no closing sale price is reported, the last reported sale price) as
reported on that date in composite transactions for the principal national
securities exchange registered pursuant to Section 6(g) of the Exchange Act, on
which the Class A Shares are listed, (iii) if the Class A Shares are not so
listed on a national securities exchange, the last quoted bid price for the
Class A Shares on that date in the over-the-counter market as reported by OTC
Markets Group or a similar organization, or (iv) if the Class A Shares are not
so quoted by OTC Markets Group or a similar organization such value as the
Board, in its sole discretion, shall determine in good faith.


“Net Tax Benefit” is defined in Section 3.01(b).


“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustments had
been made with respect to such asset.

6

--------------------------------------------------------------------------------






“Notice” is defined in Section 7.01.


“NYSE” means the New York Stock Exchange.


“Objection Notice” is defined in Section 2.03(a).


“Payment Limitation” is defined in Section 3.03.


“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.


“PICO” is defined in the Preamble of the Agreement.


“PICO Membership Interests” is defined in the recitals.


“Pre-Exchange Transfer” means any transfer of one or more PICO Membership
Interests (i) that occurs prior to an Exchange of such PICO Membership
Interests, and (ii) to which Section 743(b) of the Code applies.


“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for income Taxes of UCP,
Inc. (or, without duplication, the Company, but only with respect to UCP, Inc.'s
pro rata share of the Company's income Tax liability for such Taxable Year
determined using the same methods, elections, conventions and similar practices
used on the Corporation Return for such Taxable Year). If the actual liability
for such Taxes for the Taxable Year is adjusted as a result of an audit by a
Taxing Authority of such Taxable Year or any other Taxable Year, such adjustment
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.


“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for income Taxes of UCP, Inc. (or, without duplication, the
Company, but only with respect to UCP, Inc.'s pro rata share of the Company's
income Tax liability for such Taxable Year determined using the same methods,
elections, conventions and similar practices used on the Corporation Return for
such Taxable Year) over the Hypothetical Tax Liability for such Taxable Year. If
the actual liability for such Taxes for the Taxable Year is adjusted as a result
of an audit by a Taxing Authority of such Taxable Year or any other Taxable
Year, such adjustment shall not be included in determining the Realized Tax
Detriment unless and until there has been a Determination.


“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.


“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.


“Schedule” means any of (i) an Exchange Basis Schedule, (ii) a Tax Benefit
Schedule or (iii) an Early Termination Schedule.


“Section 754 Election” means an election under Section 754 of the Code and any
comparable election under applicable state or local income tax laws.


“Senior Obligations” is defined in Section 5.01 of this Agreement.


“Shortfall” is defined in Section 3.01(c) of this Agreement.


“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests (including the general partner interests or managing member or
similar interests) of such Person.


“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.


“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.


“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

7

--------------------------------------------------------------------------------






“Taxable Year” means a taxable year of UCP, Inc. as defined in Section 441(b) of
the Code or comparable section of state or local Tax law, as applicable (and,
therefore, may include a period of less than 12 months for which a Corporation
Return is prepared) in which there is a Basis Adjustment or increased
depreciation, amortization or interest deductions attributable to an Exchange.


“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits and any interest related to such taxes.


“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.


“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.


“UCP, Inc.” is defined in the Preamble of this Agreement.


“UCP, Inc. Membership Interests” is defined in the recitals.


“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, UCP, Inc. will have sufficient taxable income to utilize fully
the deductions arising from the Basis Adjustments and the Imputed Interest,
(2) the U.S. federal income Tax rates and state and local income Tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other applicable laws as in effect on the
Early Termination Date, (3) any loss carryovers attributable to any Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be utilized by UCP, Inc. on a pro rata basis from the
date of the Early Termination Schedule through the date that is the scheduled
expiration date of such loss carryovers, (4) any non-amortizable assets will be
disposed of on the fifteenth anniversary of the earlier of (x) the Basis
Adjustment and (y) the Early Termination Date and (5) if, at the Early
Termination Date, there are PICO Membership Interests that have not been
Exchanged, then each such PICO Membership Interest shall be deemed to be
Exchanged for the Market Value of the Class A Shares and the amount of the cash
payment to which PICO would be entitled under this Agreement if the Exchange
occurred on the Early Termination Date.




Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles and Sections are to Articles
and Sections of this Agreement unless otherwise specified. Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof. References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
References to “law,” “laws” or to a particular statute or law shall be deemed
also to include any and all Applicable Laws.




ARTICLE 2
DETERMINATIONOF CUMULATIVE REALIZED TAX BENEFIT


Section 2.01. Exchange Basis Schedule. Within 60 calendar days after the filing
of the U.S. federal income Corporation Return for each Taxable Year, UCP, Inc.
shall deliver to PICO a schedule (the “Exchange Basis Schedule”) that shows in
reasonable detail (i) the Non-Stepped Up Tax Basis of the Exchange Assets as of
each applicable Exchange Date, (ii) the Basis Adjustment Amount with respect to
the Exchanges effected in such Taxable Year, calculated in the aggregate,
(iii) the period or periods, if any, over which the Exchange Assets are
amortizable and/or depreciable and (iv) the period or periods, if any, over
which each Basis Adjustment Amount is amortizable and/or depreciable (which, for
non-amortizable assets, shall be based on the Valuation Assumptions).



8

--------------------------------------------------------------------------------






Section 2.02. Tax Benefit Schedule. (a) Within 60 calendar days after the filing
of the U.S. federal income Corporation Return for any Taxable Year in which
there is a Realized Tax Benefit or Realized Tax Detriment, UCP, Inc. shall
provide to PICO a schedule showing, in reasonable detail, the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a “Tax
Benefit Schedule”). On no more than a quarterly basis, UCP, Inc. agrees to
confirm, at the request of PICO, the Market Value of the applicable Class A
Shares with respect to any Exchanges in the prior calendar quarter. The Tax
Benefit Schedule will become final as provided in Section 2.03(a) and may be
amended as provided in Section 2.03(b) (subject to the procedures set forth in
Section 2.03(b)).


(b) Applicable Principles. Subject to Section 3.03, the Realized Tax Benefit or
Realized Tax Detriment for each Taxable Year is intended to measure the decrease
or increase in the actual liability for Taxes of UCP, Inc. for such Taxable Year
attributable to the Basis Adjustments and Imputed Interest. The actual liability
for Taxes will take into account the deduction of the portion of the Tax Benefit
Payment that must be accounted for as interest under the Code based upon the
characterization of Tax Benefit Payments as additional consideration payable by
UCP, Inc. for the PICO Membership Interests acquired in an Exchange. Carryovers
or carrybacks of any Tax item attributable to the Basis Adjustments and the
Imputed Interest shall be considered to be subject to the rules of the Code and
the Treasury Regulations or the appropriate provisions of U.S. state and local
income and franchise tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any Tax item includes a portion that is attributable to the Basis
Adjustment or the Imputed Interest and another portion that is not, such
portions shall be considered to be used in accordance with the “with and
without” methodology. All Tax Benefit Payments (other than amounts accounted for
as interest under the Code) will (A) be treated as subsequent upward purchase
price adjustments that give rise to further Basis Adjustments to Exchange Assets
for UCP, Inc. and (B) have the effect of creating additional Basis Adjustments
to Exchange Assets for UCP, Inc. in the year of payment, and, as a result, such
additional Basis Adjustments will be incorporated into the current year
calculation and into future year calculations, as appropriate.




Section 2.03. Procedures, Amendments.


(a) Procedures. Each time UCP, Inc. delivers to PICO an applicable Schedule
under this Agreement, including any Amended Schedule, but excluding any Early
Termination Schedule or amended Early Termination Schedule, UCP, Inc. also shall
(x) deliver to PICO the Corporation Return, along with schedules and work
papers, as determined by UCP, Inc. or requested by PICO, providing reasonable
detail regarding the preparation of such Schedule and (y) allow PICO reasonable
access to the appropriate representatives of UCP, Inc. and the Advisory Firm in
connection with a review of such Schedule. Each party shall bear its own
expenses associated with such review and investigation. The applicable Schedule
shall become final and binding on all parties unless PICO, within 30 calendar
days after an Exchange Basis Schedule or amendment thereto or a Tax Benefit
Schedule or amendment thereto was provided to PICO, provides UCP, Inc. with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith. If UCP, Inc. and PICO are unable to resolve the issues raised in
such notice within 30 calendar days of receipt by UCP, Inc. of an Objection
Notice with respect to such Exchange Basis Schedule or Tax Benefit Schedule,
UCP, Inc. and PICO shall employ the reconciliation procedures as provided for in
Section 7.09 of this Agreement (the “Reconciliation Procedures”).


(b) Amended Schedule. The applicable Schedule for any Taxable Year shall be
amended from time to time by UCP, Inc. (i) in connection with a Determination
affecting such Schedule, (ii) to correct material inaccuracies in the Schedule
identified as a result of the receipt of additional factual information that was
not previously taken into account, (iii) to comply with the Expert's
determination under the Reconciliation Procedures, (iv) to reflect a material
change (relative to the amounts in the original Tax Benefit Schedule) in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a material change (relative to the amounts in the
original Tax Benefit Schedule) in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).




ARTICLE 3
TAX BENEFIT PAYMENTS


Section 3.01. Payments.


(a) Payments. Within five (5) Business Days of a Tax Benefit Schedule that was
delivered to PICO becoming final in accordance with Section 2.03(a), UCP, Inc.
shall pay to PICO the applicable Tax Benefit Payment determined pursuant to

9

--------------------------------------------------------------------------------




Section 3.01(b). Each such Tax Benefit Payment shall be made by wire transfer of
immediately available funds to the bank account designated by PICO; provided
that no Tax Benefit Payment shall be made in respect of estimated Tax payments,
including, without limitation, estimated U.S. federal income Tax payments.


(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to the
Net Tax Benefit and the Interest Amount. For the avoidance of doubt, for Tax
purposes, the Interest Amount shall not be treated as interest but instead shall
be treated as additional consideration for PICO Membership Interests in
Exchanges. The “Net Tax Benefit” for a Taxable Year shall be an amount equal to
the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of the
end of such Taxable Year over the total amount of Tax Benefit Payments with
respect to Net Tax Benefits previously made under this Section 3.01; provided,
however , that PICO shall not be required to return any portion of any
previously received Tax Benefit Payment under any circumstances. The “Interest
Amount” for a Taxable Year shall equal the interest on the Net Tax Benefit for
such Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for the filing of the Corporation Return with respect to Taxes for
such Taxable Year until the date of payment. The Net Tax Benefit shall be
determined separately with respect to each separate Exchange on an individual
basis by reference to the amount realized by PICO on the Exchange of PICO
Membership Interests and the resulting Basis Adjustments to UCP, Inc. (as
determined pursuant to Section 2.02(b)).


(c) Increase or Decrease in Future Payments. (i) Within five (5) Business Days
after the delivery of an Amended Schedule to PICO for any Taxable Year, the
Company shall pay to PICO an amount equal to the excess, if any, of (x) the
amount PICO is entitled to receive under this Agreement in respect of the
relevant Taxable Year (based on such Amended Schedule) over (y) the cumulative
amount PICO actually received in respect of such Taxable Year pursuant to this
Agreement.


(ii) In the event that an Amended Schedule reflects a decrease in the Realized
Tax Benefit for such year (including, without limitation, by reason of net
operating loss carryovers or carrybacks) and payments have previously been made
based on the higher Realized Tax Benefit reflected in any prior Schedule (either
such excess, an “Excess Payment”), future payments, if any, to be made under
this Section 3.01 shall be reduced by the amount of the Excess Payment until
such Excess Payment has effectively been repaid. For the avoidance of doubt, if
future payments are insufficient to repay any Excess Payment (a “Shortfall”),
PICO shall have no obligation to repay to the Company or any other Person any
such Shortfall.




Section 3.02. No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement, subject to Article 4 and Section 7.14, will result in 85% of
UCP, Inc.'s Cumulative Net Realized Tax Benefit being paid to PICO pursuant to
this Agreement. The provisions of this Agreement shall be construed in the
appropriate manner to ensure such intentions are realized.




Section 3.03. Pro Rata Payments. Notwithstanding anything in Section 3.01 to the
contrary, to the extent that (i) UCP, Inc.'s aggregate Tax benefit with respect
to any Basis Adjustment or Imputed Interest is limited in a particular Taxable
Year because UCP, Inc. does not have sufficient Taxable income or (ii) UCP, Inc.
has insufficient funds to make a payment hereunder as a result of (x) applicable
limitations imposed by credit agreements or similar arrangements in respect of
indebtedness for borrowed money to which the Company is a party (including,
without limitation, limitations on the ability of the Company and its direct and
indirect Subsidiaries to make distributions or payments to UCP, Inc.), (y) a
determination by the Board in good faith that making such payments would result
in a default under any such credit agreement or similar arrangement or (z) a
determination by the Board in good faith that (A) such payments could be set
aside as fraudulent transfers or conveyances or similar actions under fraudulent
transfer laws or (B) such payments could cause UCP, Inc. to be undercapitalized
(each of (x), (y) and (z), a “Payment Limitation”), the limitation on the Tax
benefit or the Tax Benefit Payments that may be made, as the case may be, shall
be taken into account in the same proportion as Tax Benefit Payments would have
been made absent the limitations in clauses (i) and (ii) of this paragraph, as
applicable.




Section 3.04. Sufficient Funds. UCP, Inc. shall use good faith efforts to ensure
that it has sufficient funds to make all payments due under this Agreement.




ARTICLE 4
TERMINATION


Section 4.01. Early Termination, Change of Control and Breach of Agreement.

10

--------------------------------------------------------------------------------






(a) UCP, Inc. may terminate this Agreement with respect to all of the PICO
Membership Interests held (or previously Exchanged) by PICO at any time by
paying to PICO the Early Termination Payment; provided, however , that this
Agreement shall terminate only upon the receipt of the Early Termination Payment
by PICO, and provided, further , that UCP, Inc. may withdraw any Early
Termination Notice prior to the time at which any Early Termination Payment has
been paid. Upon payment of the Early Termination Payment by UCP, Inc., neither
PICO nor UCP, Inc. shall have any further payment obligations under this
Agreement, other than for any (x) Tax Benefit Payment agreed to by UCP, Inc. and
PICO, acting in good faith, to be due and payable but unpaid as of the Early
Termination Notice and (y) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early Termination Notice (except to the extent
that the amount described in this clause (y) is included in the Early
Termination Payment). If an Exchange occurs after UCP, Inc. makes the Early
Termination Payments with respect to PICO, UCP, Inc. shall have no obligations
under this Agreement with respect to such Exchange, and its only obligation
under this Agreement in such case shall be its obligations under
Section 4.03(a).


(b) Upon a Change of Control or if UCP, Inc. breaches any of its material
obligations under this Agreement, then all of UCP's obligations hereunder shall
be accelerated and calculated as if an Early Termination Notice had been
delivered on the date of such Change of Control or breach and such obligations
shall include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
such acceleration, (2) any Tax Benefit Payment agreed to by UCP, Inc. and PICO
acting in good faith, to be due and payable but unpaid as of the date of such
acceleration and (3) any Tax Benefit Payment due for the Taxable Year ending
with or including the date of such acceleration (except to the extent that the
amount described in this clause (3) is included in the amount described in
clause (1)). Notwithstanding the foregoing, in the event that UCP, Inc. breaches
this Agreement, PICO shall be entitled to elect to receive the amounts set forth
in clauses (1), (2) and (3) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement; provided that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due;
provided further that UCP, Inc. shall be deemed not to be in breach of a
material obligation by reason of the failure to make a payment under this
Agreement until the later of (x) three months after the date such payment was
originally due and (y) the thirtieth (30 th ) calendar day after UCP, Inc.
received a written notice from PICO specifying the amount due. Notwithstanding
anything in this Agreement to the contrary, it shall not be a breach of this
Agreement if UCP, Inc. fails to make any Tax Benefit Payment when due because,
and to the extent, of a Payment Limitation (but only for so long as such Payment
Limitation continues); provided that the interest provisions of Section 5.02
shall apply to any such late payment (but the Default Rate shall be replaced by
the Agreed Rate).


(c) UCP, Inc., the Company and PICO hereby acknowledge and agree that, as of the
date of this Agreement and as of the date of each Exchange, the aggregate value
of the Tax Benefit Payments cannot reasonably be ascertained for U.S. federal
income Tax or other applicable Tax purposes.


Section 4.02. Early Termination Notice. If UCP, Inc. exercises its right of
early termination under Section 4.01, UCP, Inc. shall deliver to PICO notice of
such intention to exercise such right (“Early Termination Notice”) and a
schedule (the “Early Termination Schedule”) specifying UCP, Inc.'s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. At the time UCP, Inc. delivers the Early Termination
Notice to PICO, UCP, Inc. shall (a) deliver to PICO schedules and work papers,
as determined by UCP, Inc. or requested by PICO, providing reasonable detail
regarding the calculation of the Early Termination Payment and (b) allow PICO
reasonable access to the appropriate representatives of UCP, Inc. and the
Advisory Firm in connection with its review of such calculation. Each party
shall bear its own expenses associated with such review. The Early Termination
Payment shall become final and binding on the parties unless PICO provides UCP,
Inc. with notice of a material objection to the calculation of the Early
Termination Payment made in good faith within 30 calendar days after the Early
Termination Schedule was provided to PICO (or such shorter period as may be
mutually agreed in writing by the parties). If PICO provides UCP with written
notice of its objection to the calculation of the Early Termination Payment, and
PICO and UCP, Inc., for any reason, cannot agree upon the amount of the Early
Termination Payment within 30 calendar days following UCP, Inc.'s receipt of
PICO's objection, UCP, Inc. and PICO shall employ the Reconciliation Procedures
as described in Section 7.09 of this Agreement.




Section 4.03. Payment upon Early Termination.


(a) Within five (5) Business Days after the Early Termination Schedule has
become final and binding, UCP, Inc. shall pay to PICO an amount equal to the
Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to the bank account designated by PICO.



11

--------------------------------------------------------------------------------




(b) The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal, with respect to PICO, the present value,
discounted at the Early Termination Rate as of such date, of all Tax Benefit
Payments that would be required to be paid by UCP, Inc. to PICO beginning from
the Early Termination Date and assuming that the Valuation Assumptions are
applied.



12

--------------------------------------------------------------------------------




ARTICLE 5
SUBORDINATIONAND LATE PAYMENTS


Section 5.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by UCP, Inc. to PICO under this Agreement (an “Exchange
Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of all
obligations in respect of indebtedness of UCP, Inc. (“Senior Obligations”) and
shall rank pari passu with all current or future unsecured obligations of UCP,
Inc. that are not Senior Obligations.




Section 5.02. Late Payments by UCP, Inc. Except as otherwise noted in this
Agreement, the amount of all or any portion of any Exchange Payment not made to
PICO when due (without regard to Section 5.01) under the terms of this Agreement
shall be payable together with interest thereon, computed at the Default Rate
and commencing from the date on which such Exchange Payment was due and payable.


ARTICLE 6
NO DISPUTES; CONSISTENCY; COOPERATION


Section 6.01. PICO Participation in UCP, Inc.'s and the Company's Tax Matters.
(a) Except as otherwise provided herein, UCP, Inc. shall have full
responsibility for, and sole discretion over, all Tax matters concerning UCP,
Inc. and the Company, including without limitation the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes. Notwithstanding the foregoing, UCP, Inc. shall notify PICO
of any audit of UCP, Inc. and the Company by a Taxing Authority the outcome of
which is reasonably expected to affect PICO's rights and obligations under this
Agreement, and shall provide to PICO reasonable opportunity to provide
information and other input to UCP, Inc., the Company, and their respective
advisors concerning the conduct of any such portion of such audit; PICO shall
have the right to attend in person or by telephone (but not participate in) any
audit of UCP, Inc. or the Company the outcome of which could reasonably be
expected to affect the amount of net payments that PICO are expected to receive
under this Agreement; provided, however , that UCP, Inc. and the Company shall
not be required to take any action that is inconsistent with any provision of
the LLC Agreement. UCP, Inc. shall not settle or fail to contest any issue
pertaining to taxes that is reasonably expected to affect PICO' rights and
obligations under this Agreement without the consent of PICO, such consent not
to be unreasonably withheld or delayed.


(b) If UCP, Inc., the Company, or any of their respective Subsidiaries receives
a 30-day letter, a final audit report, a statutory notice of deficiency or
similar written notice from any Taxing Authority with respect to the Tax
treatment of any Exchange (a “Change Notice”), which, if sustained, would result
in (i) a reduction in the amount of Realized Tax Benefit with respect to a
Taxable Year preceding the taxable year in which the Change Notice is received
or (ii) a reduction in the amount of Tax Benefit Payments UCP, Inc. will be
required to pay to PICO with respect to Taxable Years after and including the
taxable year in which the Change Notice is received, UCP, Inc. shall deliver
prompt written notice of such Change Notice to PICO.




Section 6.02. Consistency. (i) Except upon the written advice of the Advisory
Firm to UCP, Inc., UCP, Inc. and PICO agree to report and cause to be reported
for all purposes, including U.S. federal, state and local Tax purposes and
financial reporting purposes, all Tax-related items (including without
limitation items arising from the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified by UCP, Inc. in any Schedule
provided by or on behalf of UCP, Inc. under this Agreement. Any dispute
concerning such advice shall be subject to Section 7.09.


(ii) In the event that the Advisory Firm is replaced by UCP, Inc., such
replacement Advisory Firm shall be required to perform its services under this
Agreement using procedures and methodologies consistent with those used by the
previous Advisory Firm, unless (a) otherwise required by law or (b) UCP, Inc.
and PICO agree to the use of other procedures and methodologies.




Section 6.03. Cooperation. PICO shall (a) furnish to UCP, Inc. in a timely
manner such information, documents and other materials as UCP, Inc. may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (b) make itself available to UCP, Inc. and its representatives to
provide explanations of documents and materials and such other information as
UCP, Inc. or its representatives may reasonably request in connection with any
of the matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter described in clause

13

--------------------------------------------------------------------------------




(a) above. UCP, Inc. shall reimburse PICO for any reasonable third-party costs
and expenses incurred pursuant to this Section 6.03.




Section 6.04. Section 754 Elections. If at any point the Company or any of its
direct or indirect Subsidiaries that is a partnership for U.S. federal income
tax purposes does not have a Section 754 Election in effect, UCP, Inc. shall
cause the Company or such Subsidiary, as applicable, to make a Section 754
Election at the time that the Company or such Subsidiary, as applicable, files
its next U.S. federal income Tax Return.




ARTICLE 7
MISCELLANEOUS


Section 7.01. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 7.01) or nationally recognized overnight
courier, addressed to such party at the address or facsimile number set forth
below or such other address or facsimile number as may hereafter be designated
in writing by such party to the other parties:


If to the Company or UCP, Inc., to:


6489 Camden Avenue, Suite 204
San Jose, CA 95120
Attention: President
Fax: 408-323-1114


If to PICO, to:


7979 Ivanhoe Avenue, Suite 300
La Jolla, CA 92037
Attention: President
Fax: 858-456-6480


Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 7.01, if sent prior to 5:00 p.m. in the place of
receipt and such day is a Business Day; otherwise, such Notice shall be deemed
not to have been received until the next succeeding Business Day.




Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.




Section 7.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.




Section 7.04. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to the conflicts of law principles thereof.




Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner

14

--------------------------------------------------------------------------------




materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.




Section 7.06. Successors; Assignment; Amendments; Waivers. PICO may not assign
this Agreement to any person without the prior written consent of UCP, Inc.;
provided, however , that (i) to the extent PICO Membership Interests are
effectively transferred in accordance with the terms of the LLC Agreement, PICO
may assign to the transferee of such PICO Membership Interests PICO's rights
under this Agreement with respect to such transferred PICO Membership Interests
and (ii) PICO shall be entitled to assign its rights under this Agreement to
(x) a direct or indirect beneficial owner or Affiliate of PICO, in connection
with a liquidation, dissolution, winding up or other termination of PICO, and,
in either case (i) or (ii), such transferee shall have executed and delivered,
or, in connection with such transfer, execute and deliver, a joinder to this
Agreement in form and substance reasonably satisfactory to UCP, Inc.), agreeing
to become a party for all purposes of this Agreement, except as otherwise
provided in such joinder.


No provision of this Agreement may be amended unless such amendment is approved
in writing by each of UCP, Inc., the Company and PICO. No provision of this
Agreement may be waived unless such waiver is in writing and signed by the party
against whom the waiver is to be effective.


Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
UCP, Inc. shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of UCP, Inc., by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
UCP, Inc. would be required to perform if no such succession had taken place.


Section 7.07. Titles and Subtitles. The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.




Section 7.08 Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought and maintained exclusively in the United
States District Court for the Northern District of California or the Superior
Court of the State of California located in the County of Santa Clara. Each of
the parties irrevocably consents to submit to the personal jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding. Process in any such suit, action or proceeding in such
courts may be served, and shall be effective, on any party anywhere in the
world, whether within or without the jurisdiction of any such court, by any of
the methods specified for the giving of Notices pursuant to Section 7.01. Each
of the parties irrevocably waives, to the fullest extent permitted by law, any
objection or defense that it may now or hereafter have based on venue,
inconvenience of forum, the lack of personal jurisdiction and the adequacy of
service of process (as long as the party was provided Notice in accordance with
the methods specified in Section 7.01) in any suit, action or proceeding brought
in such courts.




Section 7.09. Reconciliation. In the event that UCP, Inc. and PICO are unable to
resolve a disagreement with respect to a matter governed by Section 2.03,
Section 4.02, or Section 6.02 within the relevant period designated in this
Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, unless otherwise agreed by UCP, Inc. and PICO have
any material relationship with either UCP, Inc. or PICO. If the parties are
unable to agree on an Expert within thirty (30) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the American Arbitration Association. The Expert shall resolve any
matter relating to the Exchange Basis Schedule or an amendment thereto or the
Early Termination Schedule or an amendment thereto within thirty (30) calendar
days and shall resolve any matter relating to a Tax Benefit Schedule or an
amendment thereto within fifteen (15) calendar days or as soon thereafter as is
reasonably practicable, in each case, after the matter has been submitted to the
Expert for resolution. Notwithstanding the preceding sentence, if the matter is
not resolved before any payment that is the subject of a disagreement would be
due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on such
date and such Tax Return may be filed as prepared by UCP, Inc., subject to
adjustment or amendment upon resolution. In the event that this reconciliation

15

--------------------------------------------------------------------------------




provision is utilized, the fees of the Expert shall be paid in proportion to the
manner in which the dispute is resolved, such that, for example, if the entire
dispute is resolved in favor of one party, the other party shall pay all of the
fees, or if the items in dispute are resolved 50% in favor of UCP, Inc. and 50%
in favor of PICO, each of UCP, Inc. and PICO shall pay 50% of the fees of the
Expert. Any dispute as to whether a dispute is a Reconciliation Dispute within
the meaning of this Section 7.09 shall be decided by the Expert. The Expert
shall finally determine any Reconciliation Dispute and the determinations of the
Expert pursuant to this Section 7.09 shall be (i) final and may be enforced as
if it were the award of an arbitrator issued under and pursuant to the rules of
the American Arbitration Association and (ii) binding on UCP, Inc. and PICO and
may be entered and enforced in any court having competent jurisdiction.




Section 7.10. Withholding. UCP, Inc. shall be entitled to deduct and withhold
from any payment payable pursuant to this Agreement such amounts as UCP, Inc. is
required to deduct and withhold with respect to the making of such payment under
the Code or any provision of state, local or foreign Tax law. To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by
UCP, Inc., such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to PICO.




Section 7.11. Admission of UCP, Inc. into a Consolidated Group; Transfers of
Corporate Assets. (a) If UCP, Inc. becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Section 1501 et seq . of the Code or any corresponding provisions of
state, local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.


(b) If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated Tax Return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment ( e.g. ,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset, plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.




Section 7.12. Confidentiality. PICO acknowledges and agrees that the information
of UCP, Inc. and of its Affiliates is confidential and, except in the course of
performing any duties as necessary for UCP, Inc. and its Affiliates, as required
by law or legal process or to enforce the terms of this Agreement, such person
shall keep and retain in the strictest confidence and not disclose to any Person
any confidential matters, acquired pursuant to this Agreement, of UCP, Inc. and
its Affiliates and successors, concerning the Company and its Affiliates and
successors learned by PICO heretofore or hereafter. This Section 7.12 shall not
apply to (i) any information that has been made publicly available by UCP, Inc.
or any of its Subsidiaries, becomes public knowledge (except as a result of an
act of PICO in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for PICO to prepare and file its Tax Returns, to respond to any
inquiries regarding the sale from any Taxing authority or to prosecute or defend
any action, proceeding or audit by any Taxing authority with respect to such
returns. Notwithstanding anything to the contrary herein, PICO (and each
employee, representative or other agent of PICO or assignee, as applicable) may
disclose to any and all Persons, without limitation of any kind, the Tax
treatment and Tax structure of UCP, Inc., the Company, PICO and their
Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other Tax analyses) that are provided to PICO relating to
such Tax treatment and Tax structure.




Section 7.13. LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of the Company as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.




Section 7.14. Change in Tax Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, PICO
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by PICO (or direct or indirect equity holders in such member) upon
the IPO or any Exchange to be treated as ordinary income rather than capital
gain (or otherwise taxed at ordinary income rates) for U.S. federal income Tax
purposes or would have other material adverse Tax consequences to PICO (a
“Change in Tax Law”), then (i) at the election of PICO and to the extent
specified by PICO, this Agreement shall not apply

16

--------------------------------------------------------------------------------




with respect to an Exchange by PICO occurring after a date specified by PICO,
(ii) at the election of PICO, this Agreement shall otherwise be amended in a
manner determined by UCP, Inc. and PICO, acting jointly, provided that such
amendment shall not result in an increase in payments under this Agreement at
any time as compared to the amounts and times of payments that would have been
due in the absence of such amendment or (iii) at the election of PICO, this
Agreement shall cease to have further effect. For the avoidance of doubt, any
election pursuant to this Section 7.14 shall not be considered a breach of this
Agreement and shall not trigger an Early Termination Payment under Section 4.01.




Section 7.15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.




[Signature pages follow]



17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.


 
 
 
 
 
 
UCP, Inc.
 
 
 
 
By:
 
 
 
/s/ Dustin L. Bogue
 
 
Name:
Dustin L. Bogue
 
 
Title:
President and Chief Executive Officer



 
 
 
 
 
 
UCP, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
/s/ John R. Hart
 
 
Name:
John R. Hart
 
 
Title:
Chairman





 
 
 
 
 
 
PICO HOLDINGS, INC
 
 
 
By:
 
 
 
/s/ Max C. W. Webb
 
 
Name:
Max. C. W. Webb
 
 
Title:
Chief Financial Officer




























18